         8:19-cr-00181-DCC    Date Filed 09/21/20   Entry Number 759   Page 1 of 5




0


m

....co
           PENGAI)   m«s1.-




                                                              MCGOWAN_RESTRICTED_ACCESS 02317
8:19-cr-00181-DCC   Date Filed 09/21/20   Entry Number 759   Page 2 of 5




                                                   MCGOWAN_RESTRICTED_ACCESS 02312
8:19-cr-00181-DCC   Date Filed 09/21/20   Entry Number 759   Page 3 of 5




                                                    MCGOWAN)~ESTRICTEO_ACCESS_02302
                      8:19-cr-00181-DCC                            Date Filed 09/21/20                          Entry Number 759                           Page 4 of 5



           Page 1



                                                                          North Carolina Department of Justice
                                                            North Carolina State Crime Laboratory                                                                       ACCAE O I T EO

                                                                                                                                                                            SORCNSIC TCliTII\G
                                                                                                 Raleigh                                                                      1.AiOAATO•V




                                                                                  Laboratory Report
             TO:                           S. R. Spence                                                  DATE:                               January 15. 2019
                                           Granville County Sherill's Office                             CRIME LAB NO.:                      R201816535
                                           143 Williamsboro Street                                       SBI FfLE NO.:                       2018-03185
                                           Oxford. NC 27565                                              AGENCY FILE NO.:                    18-i4007
                                                                                                         EXAMINED BY:                        JcnniferC. West
             LOCATION:                     Gran\'ille County                                             DATE OF OFFENSE:                    December I 8. 20 I 8
             TYPE OF CASE:                 Trafficking

             SUBJECT(S):                  Deandre Lamont Miles
                                          Jasmine Jacquel Parker


           ITEM SUBMITTED BYS. R. SPENCE ON DECEMBER 21, 2018:

                  Item# l:                      Plastic bag containing:
                                                - Nine-thousand eight hwldred and thirty-eight light blue tablets wiU1 "V 48/ 12" imprint.
                                                - tablets pieces and powder.

           TYPE EXAMINATION REQUESTED:

                  Examine for controlled substances.

            RESULTS OF EXAMINATION:

                  Item 1
                  Nine-thousand ciglu hundred and thirty-<:ight (9.838) light blue tablets with "V ➔ 8/12 " imprint:
                     Twenty-nine (29) light blue tablets were individually analyzed and were each found to contain
                         Heroin - Scbedule I (Federal Schedule l).
                         Fe1uanyl - Schedule II (Federal Scbedulc Il).
                         4-anilino-N-pheneth) 1-4-piperidine (ANPP) - Sc11Cdulc 11 (Federal Schedule II).
                         Net weight of material - 2.95 (+/-0.1 I) gran1S.
                      Eighty-eight thousaild and twenty-six (8,826) tablets - No chemical analysis.
                         Net weight of material - 897.05 (+/- 0.05) grams.
                  This material was analyzed with a hypergeomctric sampling plan that demonstnllcs with 95% confidence that at least
                  90% of the material contains the identified substance(s).
                       Nine-hundred and eighty-tluee (983) tablets - No chemical analysis.


            I, Joshua H Stein, Attorney General of the Stale of North Carolina, hel'ecy certify that the fomi Identified as: North Carolina State Crime Laboratory, Department of Justice
            Laboralory Report is a form approved by me for the purpose stated in G.S 9).95(g) and G.S. 8-58.20 and app:oved b>f me in compliance with the sald statutes.
             .                   THIS REPORT IS TO BE USED ONLY IN CONNECTION WITH AN OFFICIAL CRIMINAL INVESTIGATION.
                 COPIES TO:                                                                                       ll1is Np<>rt conUtins the opini011 · int.:rpr.italions of the exnminer(s)
                 S. 0 . Staton. SB! Records. OJlice ofthe District i\ttorney (Granville County)                   \\ho issued the ~.:port. All supporting documenUttion generaroo during
                                                                                                                  the cxnminationlis rdcascd ,,ith the r>.:port.
                                                                                                                                                                   rJ       I           •
                                                                                                                             ,_          . . , ~ ~~                          ~         ,f
                                                                                                                                     I
                                                                                                                                                 Jennifer C. West


                 Confidential:     This is an onicinl file of the North Carolina Stat.: Crime Lahoratrny. To make public or reveal th.i cont.:nls therool"to any unauthoriz.:d
                                   person is a violation of tho a~~tcral Stntul.:s of North Carolina.

                                                                                                     •     GOVERNMENT
PKT Page 1 of 401 • Lab Report-Reteased-(1300729).pdf                                                I         ,:rr
                                                                                                    I                                           MCGOWAN_RESTRICTED_ACCESS_01042
                8:19-cr-00181-DCC           Date Filed 09/21/20        Entry Number 759            Page 5 of 5
         V 48 12 Pill Images (Blue/ Round)                                                              Page I of 2




         ~     Drugs.com
         @@ Know more. Be sure.


         V 4812 (Oxycodone Hydrochloride 30 mg)
         Pill with imprint V 48 12 is Blue, Round and has been identified         a   Oxycodone Hydrochloride
         30 mg. It is supplied by Qualitest Pharmaceuticals Inc..

         Oxycodone is used in the treatment of chronic pain; pain and belongs to the drug class
         narcotic analgesics. FDA has not classified the drug for risk during pregnancy. Oxycodone 30
         mg is classified as a Schedule 2 controlled substance under the Controlled Substance Act
         (CSA).

         Images for V 48 12
                                                    Oxycodone Hydrochloride
                                                    Imprint:                   V4812
                                                    Strength:                  30 mg
                                                    Color:                     Blue
                                                    Size:                      6.00 mm
                                                    Shape:                     Round
                                                    Availability:              Prescription only

                                                    Drug Class:
                                                    Narcotic analgesics
                                                    Pregnancy Category:
                                                    N - Not classified
                                                    CSA Schedule:
                                                    2 - High potential for abuse

                                                    Labeler/ Supplier:
                                                    Qualitest Pharmaceuticals Inc.
                                                    Inactive Ingredients:
                                                    lactose monohydrate
                                                    magnesium stearate
                                                    m icrocrystalline cellulose
                                                    povidone
                                                    sodium starch glycolate type A potato
                                                    stearic acid
                                                    FO&C Blue No. 1
                                                    Note: Inactive ingredients may vary.
                                                                                                         ; :,rr
                                                                                                         •   GOVERNMENT



                                                                                                         I
PKT Page 24~fJjSW~1tlffig!ll!tiGm\fimprints/v-48-12-·l 3564.html                                         12/27/2018
                                                                                           MCGOWAN_RESTRICTED_ACCESS_01283
                                                                                      MCGOWAN RF~TRl~Tl=n        Al"'l"'S::~~ n1   -,a-2
